UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

-------------------------------------------------------------
IN RE PAYMENT CARD INTERCHANGE FEE
AND MERCHANT DISCOUNT ANTITRUST
LITIGATION                                                      MEMORANDUM & ORDER
                                                                05-MD-1720 (MKB) (JO)


This document refers to: ALL ACTIONS
-------------------------------------------------------------

MARGO K. BRODIE, United States District Judge:

         On January 24, 2019, the Court granted preliminary approval of a Rule 23(b)(3) class

settlement agreement in this multi-district litigation (“January 2019 Order”). (Jan. 2019 Order,

Docket Entry No. 7361); In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig.,

330 F.R.D. 11, 19 (E.D.N.Y. 2019). Currently before the Court are (1) a motion to intervene

pursuant to Rule 24 of the Federal Rules of Civil Procedure, and (2) a motion for a pre-final

fairness hearing conference, both filed by Objector Jack Rabbit LLC, and 280 Station LLC1

(“Proposed Intervenors”). (Mot. to Intervene, Docket Entry No. 7694; Mem. of Law in Supp. of

Mot. to Intervene (“Intervenor Mem.”), Docket Entry No. 7730; Mot. for Hearing, Docket Entry

No. 7733.) For the reasons explained below, the Court denies the motions.

   I.    Background

         The Court assumes familiarity with the facts and extensive procedural history as set forth

in the January 2019 Order. See In re Payment Card Interchange Fee & Merch. Disc. Antitrust



         1
          On July 23, 2019, Jack Rabbit filed objections to the Rule 23(b)(3) class settlement
agreement, and a notice of intention to appear at the November 7, 2019 final class settlement
fairness hearing. (Obj. to Class Action Settlement and Class Counsel’s Request for Attorneys’
Fees and Notice of Intent to Appear (“Jack Rabbit Obj.”), Docket Entry No. 7574.) 280 Station
LLC did not file objections to the settlement agreement.
Litig., 330 F.R.D. 11. On July 23, 2019, the last day to file objections to the Rule 23(b)(3) class

settlement agreement, Jack Rabbit filed objections and a notice of intention to appear at the

November 7, 2019 final class settlement fairness hearing. (Obj. to Class Action Settlement and

Class Counsel’s Request for Attorneys’ Fees and Notice of Intent to Appear (“Jack Rabbit

Obj.”), Docket Entry No. 7574.) Jack Rabbit states that it is a “petroleum dealer engaged in the

retail sale of branded motor fuels,” and has paid interchange fees associated with credit card

transactions at its locations. (Id. at 2.) Jack Rabbit asserts that even though those transactions

“were processed by [an] applicable branded fuel supplier,” the suppliers “deducted the

interchange (base cost) fees charged by Visa or Mastercard from [Jack Rabbit’s] proceeds before

remitting” the proceeds to Jack Rabbit, and that it is therefore Jack Rabbit, and not the branded

fuel suppliers, who is “entitled to recover from the settlement.” (Id.) In its objections, Jack

Rabbit argues that it “and all other class members similarly situated . . . are members of an

unrepresented subclass, whose interests have not been adequately protected by the proposed

settlement.” (Id. at 2−3.)

       This objection echoes other nearly identical objections to final approval of the Rule

23(b)(3) class settlement agreement that have been filed by similarly situated merchants that sell

branded fuel, a group that the Court has collectively labeled, the “Branded Operators.” As Class

Counsel for the Rule 23(b)(3) class state:

               Like many of the other 140-odd Branded Operators that objected to
               the proposed settlement, Jack Rabbit and 280 Station have expressed
               concerns that their upstream oil-company suppliers may seek to
               claim settlement funds to which Jack Rabbit and 280 Station claim
               they are rightfully entitled. And like many of the other Branded
               Operator objectors, Jack Rabbit filed an objection and notified the
               Court of its intent to make its objections heard at the final fairness
               hearing.

(Resp. in Opp’n re Mot. to Intervene (“Class Counsel Opp’n”) 1, Docket Entry No. 7737.)

                                                  2
Several Branded Operators filed similar objections at the preliminary approval stage. At the

time, the Court noted:

               [T]he Branded Operators argue that preliminary settlement approval
               should not be granted because an intra-class conflict exists and class
               members will have competing claims over funds for the same
               merchant transactions. The Branded Operators contend that the
               major oil companies will attempt to make claims for funds that the
               Branded Operators are allegedly owed.

In re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., 330 F.R.D. at 25.

       On September 16, 2019, Proposed Intervenors filed the motion to intervene. (Mot. to

Intervene.) They state that they “objected to the settlement, in part, because the settlement

creates a conflict between [Proposed Intervenors] and other potential class members,” such as the

branded fuel suppliers, “for the same portion of settlement benefits.” (Intervenor Mem. 5.) In

support, they argue that the class is not properly defined “because it lumps all entities in the

payment chain [together] ‘that have accepted any Visa-Branded Cards and/or MasterCard-

Branded Cards’ during the class period.” (Id.) As a result, they “seek to intervene . . . to

affirmatively assert their claim to recovery,” because of “the sharp conflict involving [Proposed

Intervenors’] claims to the settlement,” and argue that they “are entitled to intervene because of

the express lack of diligence on behalf of [C]lass [C]ounsel to represent their interests.” (Id. at

6.) Class Counsel oppose the motion. (Class Counsel Opp’n.)

       On October 11, 2019, Proposed Intervenors filed their motion for a pre-final fairness

hearing conference to address (1) “a conflict between the Branded Operators and the major

integrated oil companies and non-retail entities,” (2) Proposed Intervenors’ “requested remedy,

inter alia, which is to create a subclass for the Branded Operators and require major integrated

oil companies and non-retail entities to carry the burden under contract law to establish their

entitlement to settlement proceeds,” and (3) “Branded Operators’ entitlement to the settlement

                                                  3
proceeds” absent concrete contract language. (Mot. for Hearing.) Proposed Intervenors argue

that they will be unfairly prejudiced if these matters are not raised before the final fairness

hearing. (Id.)

   II. Discussion

           a.     Standard of review

        Rule 24(a) of the Federal Rules of Civil Procedure allows intervention as of right under

certain circumstances. It provides in pertinent part that “[o]n timely motion, the court must

permit anyone to intervene who . . . claims an interest relating to the property or transaction that

is the subject of the action, and is so situated that disposing of the action may as a practical

matter impair or impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.” Fed. R. Civ. P. 24(a)(2); Bridgeport Guardians, Inc. v.

Delmonte, 602 F.3d 469, 473 (2d Cir. 2010). To establish intervention as of right pursuant to

Rule 24(a)(2), an intervenor must show that “(1) the motion is timely; (2) the applicant asserts an

interest relating to the property or transaction that is the subject of the action; (3) the applicant is

so situated that without intervention, disposition of the action may, as a practical matter, impair

or impede the applicant’s ability to protect its interest; and (4) the applicant’s interest is not

adequately represented by the other parties.” XL Specialties Ins. Co. v. Lakian, 632 F. App’x

667, 669 (2d Cir. 2015) (quoting MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d

377, 389 (2d Cir. 2006)); see also Harris-Clemons v. Charly Trademarks Ltd., 751 F. App’x 83,

84–85 (2d Cir. 2018). “Denial of the motion to intervene is proper if any of these requirements

is not met.” D’Amato v. Deutsche Bank, 236 F.3d 78, 84 (2d Cir. 2001) (citation omitted); see

also Farmland Dairies v. Comm’r of N.Y. State Dep’t of Agric. & Mkts., 847 F.2d 1038, 1043

(2d Cir. 1988).



                                                   4
        Rule 24(b) of the Federal Rules of Civil Procedure allows a court to exercise its

discretion and permit intervention under certain circumstances. It provides in pertinent part that

“[o]n timely motion, the court may permit anyone to intervene who . . . has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B);

Police & Fire Ret. Sys. of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 103 n.7 (2d Cir.

2013). In exercising its discretion, the court must consider “whether the intervention will unduly

delay or prejudice the adjudication of the rights of the original parties, . . . the nature and extent

of the intervenors’ interests, the degree to which those interests are adequately represented by

other parties, and whether parties seeking intervention will significantly contribute to full

development of the underlying factual issues in the suit and to the just and equitable adjudication

of the legal questions presented.” Citizens Against Casino Gambling in Erie Cty. v. Hogen, 417

F. App’x 49, 50 (2d Cir. 2011) (quoting H.L. Hayden Co. of New York, Inc. v. Siemens Med.

Sys., Inc., 797 F.2d 85, 89 (2d Cir. 1986)). Permissive intervention is wholly within the court’s

discretion. See St. John’s Univ., N.Y. v. Bolton, 450 F. App’x 81, 84 (2d Cir. 2011) (“A district

court has broad discretion under Rule 24(b) to determine whether to permit intervention . . . .”).

           b. Intervention as of right is not warranted because Proposed Intervenors have
              not shown that existing parties do not adequately protect their interest

        Proposed Intervenors argue that their direct interest in the settlement is “their claim to the

settlement proceeds for their acceptance of Visa and MasterCard Branded Cards and payment of

the related interchange charges.” (Intervenor Mem. 11−12.) They state that “Proposed

Intervenors’ interests are threatened if they are not permitted to appear in these proceedings

because non-retail distribution entities (e.g. Oil Brands) and Defendants have already expressed a

bias at how they interpret who is able to recover under the settlement,” that “Class Counsel was

of no help resolving this issue, as they contend the matter is a determination of the contract

                                                   5
between [Branded Operators] and Oil Brands,” (id. at 12 (citations omitted)), and that “[n]one of

the existing parties thought it was even necessary to address this inherent conflict of distribution

among the interested entities,” (Reply to Class Counsel Opp’n (“Intervenor Reply”) 7, Docket

Entry No. 7726). They further appear to argue that “Class Counsel inadequately represented

Proposed Intervenors’ interests” because “the Court determined [in the January 2019 Order] that

Class Counsel did not have a duty to represent the interests of Operators in relation to the

settlement.” (Intervenor Mem. 13.)

       Class Counsel argue that Branded Operators’ objections, including the objections of

Proposed Intervenors, “do not raise a valid claim of intra-class conflict, but rather point to an

inevitable feature of administering many class-action settlements that include suppliers and

distributors or franchisors and franchisees among the class plaintiffs.” (Class Counsel Opp’n 3.)

They emphasize that apart from Proposed Intervenors, “none of the other Branded Operators

have sought to intervene in this action.” (Id. at 8.)

       The Court finds that Proposed Intervenors have failed to show that their interest, which

they state is “their claim to the settlement proceeds for their acceptance of Visa and MasterCard

Branded Cards and payment of the related interchange charges,” (Intervenor Mem. 11−12), is not

protected by named plaintiffs, who undoubtedly possess the same interest.2 “While the burden to


       2
          The Court makes its determination of adequate representation only pursuant to a Rule
24(a)(2) intervention as of right analysis, and finds that, based on the papers before it, Proposed
Intervenors have not shown that the existing parties do not adequately represent their interests.
The Court makes no determination as to the adequate representation analysis it will undertake in
considering whether to grant final approval of the Rule 23(b)(3) class settlement agreement, at
which stage it will take all objections, including Jack Rabbit’s, into full consideration. See Little-
King v. Hayt Hayt & Landau, No. 11-CV-5621, 2013 WL 4874349, at *20−21 (D.N.J. Sept. 10,
2013) (finding that the third and fourth factors of the intervention of right analysis had not been
met, “that [o]bjectors’ interests [were] adequately preserved and they have been afforded a full
and fair opportunity to make their objections and argue them at the fairness hearing,” that


                                                  6
demonstrate inadequacy of representation is generally speaking ‘minimal,’ [the Second Circuit

has] demanded a more rigorous showing of inadequacy in cases where the putative intervenor

and a named party have the same ultimate objective.” Butler, Fitzgerald & Potter v. Sequa

Corp., 250 F.3d 171, 179 (2d Cir. 2001) (first quoting Trbovich v. United Mine Workers, 404

U.S. 528, 538 n.10 (1972); and then citing Wash. Elec. Coop., Inc. v. Mass. Mun. Wholesale

Elec. Co., 922 F.2d 92, 98 (2d Cir. 1990)). “Where there is an identity of interest . . . the movant

to intervene must rebut the presumption of adequate representation by the party already in the

action.” Id. at 179–80.

       Courts often look to whether there is a true divergence of interests or an actual

impediment to a named plaintiff’s representation, such as a standing issue or that a named

plaintiff settled their claims. See, e.g., Eckert v. Equitable Life Assurance Soc’y of U.S., 227

F.R.D. 60, 64 (E.D.N.Y. 2005) (“Given that [a named plaintiff] has settled his individual claim,

it is apparent that he can no longer adequately represent the interests of the proposed class.

Therefore, [proposed intervenor] is permitted to intervene as of right.”). As persuasively




“[t]herefore, their motion for leave to intervene [was] unnecessary,” and that “[a]lthough
approval of the settlement affects the [o]bjectors, the [c]ourt’s decision regarding the
intervention motion will not finally dispose of any right or claim they might have differently than
if they were allowed to intervene”); Dewey v. Volkswagen of Am., No. 07-CV-2249, 2012 WL
8433901, at *5–6 (D.N.J. Nov. 26, 2012), aff’d sub nom., Dewey v. Volkswagen
Aktiengesellschaft, 558 F. App’x 191 (3d Cir. 2014) (denying motion to intervene by objector
and holding that the proposed intervenor had not shown that his interests would be impaired if
not permitted to intervene, that “[t]o the contrary, the class will be certified only if the court
determines that the representative plaintiffs are adequate to represent the interests of
all class members, including [proposed intervenor],” that proposed intervenor’s objection
“w[ould] be considered in the same way as if it were presented by a party,” and that “[a]s a
result, the intervention motion need not be granted simply to advocate that which the [c]ourt is
duty-bound to do and which is being pursued by [proposed intervenor] in his capacity as
an objector and by other objectors”).


                                                 7
summarized in one case where the proposed intervenor failed to show that existing parties did

not adequately represent its interests:

               [W]hile [the proposed intervenor] correctly points out
               that intervention is commonly granted to absent class members, that
               outcome ensues because it is granted to rectify an adequacy of
               representation issue. Many of the cases cited by [the proposed
               intervenor] involved situations where named plaintiffs could not
               adequately protect the movants’ interests due to changed
               circumstances or standing issues. See Chen-Oster, 2015 WL
               4619663, at *7 (granting intervention in part because named
               plaintiffs did not have standing to seek injunctive relief); New Jersey
               Carpenters Health Fund, 2010 WL 5222127, at *4 (finding that
               intervenors had a different interest in “prosecuting violations with
               respect to the particular offerings in which [i]ntervenors purchased
               securities”); Eckert v. Equitable Life Assurance Soc’y of U.S., 227
               F.R.D. 60, 64 (E.D.N.Y. 2005) (named plaintiff settled individual
               suit); Diduck v. Kaszycki & Sons Contractors, Inc., 149 F.R.D. 55,
               58 (S.D.N.Y. 1993) (named plaintiff died). This case presents no
               such special circumstances.

Royal Park Investments SA/NV v. U.S. Bank Nat’l Ass’n, 356 F. Supp. 3d 287, 296–98 (S.D.N.Y.

2018). While the Court acknowledges and understands Proposed Intervenors’ concerns

regarding their ultimate right to recover as opposed to a branded fuel supplier, Proposed

Intervenors nevertheless admit that their interest is one that is common to all class members,

including named plaintiffs, i.e., economic recovery for interchange fees paid. See L&M Bus

Corp. v. Bd. of Educ. of City Sch. Dist. of City of N.Y., No. 18-CV-1902, 2018 WL 1782709, at

*4 (E.D.N.Y. Apr. 12, 2018) (denying motion for intervention because “[w]hile [the movant]

may have an interest that is not represented by any of the parties currently before the court, both

[parties] desire the same outcome in this case”); Demarco v. Avalonbay Cmtys., Inc., No. 15-CV-

628, 2016 WL 5934704, at *6 (D.N.J. Oct. 12, 2016) (denying motion for intervention “because

the existing [p]laintiffs are seeking to maximize their economic recovery in the same way as the

potential intervenors,” and therefore “there is no adversity of interest”); In re NASDAQ Mkt.-



                                                 8
Makers Antitrust Litig., 187 F.R.D. 465, 491−92 (S.D.N.Y. 1998) (stating that “[p]otential

intervenors . . . must ‘take the pleadings in a case as they find them’; they may not by

intervention ‘radically alter th[e] scope to create a much different suit,’ or ‘inject collateral issues

into an existing action,’” and further noting that “[i]nterjecting any new issues . . . following the

negotiation of settlements, would be unsettling and untimely” (quoting Wash. Elec. Co-op., 922

F.2d at 97)).

        The Court therefore declines to grant Proposed Intervenors intervention as of right.3


        3
           The Court notes that case law supports a finding that Proposed Intervenors’ motion is
untimely because Proposed Intervenors waited months after receiving notice, filing objections
over the same underlying issue, and close of the opt-out and objection period, to file their motion
for intervention. See, e.g., D’Amato, 236 F.3d at 84 (upholding district court’s determination
that motion to intervene was untimely where motion was made “more than a year after the
complaint was filed, approximately three months following the district court’s order that notice
be sent to class members, and three days prior to the [f]airness [h]earing scheduled by the district
court”); Thompson v. Metro. Life Ins. Co., 216 F.R.D. 55, 69 (S.D.N.Y. 2003) (noting that a
motion to intervene was untimely where it was filed “nearly a year and half after the
named class members filed the instant lawsuit, three months after the settlement notice campaign
began, and only days before the time to object closed”); Allen v. Bedolla, 787 F.3d 1218, 1222
(9th Cir. 2015) (“We are not persuaded that [o]bjectors’ motion was timely, because the motion
was filed after four years of ongoing litigation, on the eve of settlement, and threatened to
prejudice settling parties by potentially derailing settlement talks, and especially where
[o]bjectors’ concerns could largely be addressed through the normal objection process.” (citation
omitted)); cf. In re Cmty. Bank of N. Virginia, 418 F.3d 277, 314–15 (3d Cir. 2005) (noting that
there is a presumption of timeliness when a motion to intervene is filed within the opt-out
period); Dewey, 2012 WL 8433901, at *3–4 (same).
          The Court also notes that case law supports a finding that Proposed Intervenors have
failed to meet the third factor of the Rule 24(a)(2) analysis — that disposing of the action will
impair or impede their ability to protect their interest. Proposed Intervenors do not thoroughly
describe why they cannot protect their interests via typical Rule 23 processes as putative class
members, processes through which the Court will rigorously consider any and all objections
submitted in writing and at the final fairness hearing, including objections already submitted by
Jack Rabbit, and processes which the other approximately 140 Branded Operators are utilizing to
raise nearly identical objections. Proposed Intervenors’ arguments — that the settlement creates
a class conflict and that the settlement class is not properly defined — speak to the ultimate
fairness of the settlement, which the Court will consider at the final fairness hearing. (See
Intervenor Mem. 5−6.) Courts have denied motions to intervene in similar circumstances. See,
e.g., Athale v. Sinotech Energy Ltd., No. 11-CV-05831, 2013 WL 2145588, at *2 (S.D.N.Y. May


                                                   9
           c.   The Courts declines to grant intervention by permission

       Proposed Intervenors argue that as an alternative to intervention as of right, intervention

by permission is warranted. (Intervenor Mem. 15.) They argue that they “will bring a novel

perspective to and clarify the issue before the Court, presenting important facts about the actual

operation of credit card transactions for [Branded] Operators.” (Id. at 16.)

       Class Counsel argue that Proposed Intervenors’ request for permissive intervention

should be denied “[b]ecause the Proposed Intervenors are protecting and can continue to protect




16, 2013) (denying intervention as of right and noting that the proposed intervenor “d[id] not
distinguish or adequately explain why intervention is appropriate in lieu of exercising his rights
to either opt out of the settlement or to object and be heard at the fairness hearing” (citing In re
Holocaust Victim Assets Litig., 225 F.3d 191, 201 (2d Cir. 2000)); In re Bank of Am. Corp. Sec.,
Derivative, & Employee Ret. Income Sec. Act (ERISA) Litig., No. 09-MD-2058, 2012 WL
1674299, at *2−3 (S.D.N.Y. May 14, 2012) (finding that “[u]nder the third factor, the [p]roposed
[i]ntervenors have not adequately explained why intervention is required to protect their
interests, as distinguished from exercising their rights as objectors under Rule 23.1,” and further
noting that “[a]s the [p]roposed [i]ntervenors’ arguments are directed to the settlement’s ultimate
fairness and adequacy, they are best weighed alongside those of other likely objectors”); Lopez v.
Delta Funding Corp., No. 98-CV-7204, 2004 WL 7196764, at *2 (E.D.N.Y. Aug. 9, 2004) (“In
short, since the proposed intervenors have had an opportunity to present their objections, to opt
out of the proposed class and to appeal any determination with respect to the settlement, I find
that their interests are neither impaired with respect to the motion for approval of
the class settlement nor have their interests been inadequately represented, at least at this
juncture of the litigation.”); Cody v. SoulCycle, Inc., No. CV-1506457, 2017 WL 8811114, at
*3–4 (C.D. Cal. Sept. 20, 2017) (denying motion to intervene because it was not necessary to
protect proposed intervenor’s interests because “[a]s a putative class member, the [p]roposed
[i]ntervenor has two other options that would protect his interests: (1) voice his concerns prior to
final settlement approval and (2) opt out of the [s]ettlement [a]greement and continue to litigate
his claims separately”); Demarco, 2016 WL 5934704, at *5 (denying the motion to intervene and
rejecting proposed intervenors argument that class counsel and the named plaintiffs’ interests
were in conflict with proposed intervenors because “[t]he implication [would be]
that class counsel and the class members are not interested in maximizing the settlement”);
Zepeda v. PayPal, Inc., No. CV-10-02500, 2014 WL 1653246, at *4 (N.D. Cal. Apr. 23, 2014)
(“[C]ourts have frequently denied intervention in the class action settlement context, citing
concerns about prejudice, as well as putative interveners’ ability to protect their interests by less
disruptive means, such as opting out of the settlement class or participating in the fairness
hearing process.”).


                                                 10
their interests through the regular class-action-objection process, [and] their intervention in this

case would do nothing but potentially introduce undue delay, prejudice, and confusion.” (Class

Counsel Opp’n 10.) Class Counsel also argue that “[h]aving to resolve the Proposed

Intervenors’ claim-ownership issue in collateral litigation before final approval would severely

prejudice Class Plaintiffs and Defendants.” (Id.)

       The Court declines to grant permissive intervention under Rule 24(b)(2), (1) for the

reasons set forth above, (2) because Proposed Intervenors seek to intervene after fourteen years

of litigation at this late stage of class settlement, having submitted a fully briefed motion less

than one month before the final fairness hearing, and over two months after Jack Rabbit

submitted its substantially similar objections, (3) because granting intervention might unduly

delay the class settlement proceedings, which includes the right to appear for the other objectors

with substantially similar concerns, and (4) because the Court does not believe that the Proposed

Intervenors “will significantly contribute to full development of the underlying factual issues,”

given that one of the Proposed Intervenors already submitted substantive objections of almost

identical substance, and approximately 140 other objectors have raised nearly identical

objections. See Citizens Against Casino Gambling in Erie Cty., 417 F. App’x at 50 (“[T]he court

must consider ‘whether the intervention will unduly delay or prejudice . . . the nature and extent

of the intervenors’ interests, the degree to which those interests are adequately represented by

other parties, and whether parties seeking intervention will significantly contribute to full

development of the underlying factual issues in the suit.’” (quoting H.L. Hayden Co. of N.Y.,

Inc., 797 F.2d at 89)); D’Amato, 236 F.3d at 84 (“The determination of the timeliness of a

motion to intervene is within the discretion of the district court, evaluated against the totality of

the circumstances before the court.” (internal quotations omitted)); Athale v. Sinotech Energy



                                                  11
Ltd., No. 11-CV-05831, 2013 WL 2145588, at *3 (S.D.N.Y. May 16, 2013) (denying permissive

intervention where proposed intervenor filed his motion thirteen months after lead plaintiff had

been named and “two months after the parties had entered a[ ] [memorandum of understanding]

with regard to the settlement,” and emphasizing that “[t]o the extent . . . that [proposed

intervenor’s] claims shares common questions of law or fact with those in the current action,

they are more properly addressed during the fairness hearing, in conjunction with those of other

likely objectors,” and that “intervention at this point in litigation . . . would cause undue delay

and prejudice by derailing the current settlement process at a point when [proposed intervenor]

still has ample opportunity to protect his rights through the regular class action settlement

process” (citing In re Holocaust Victim Assets Litig., 225 F.3d 191, 201−02 (2d Cir. 2000))).

           d. The Court declines to grant Proposed Intervenors a pre-final fairness
              hearing conference

       Proposed Intervenors have not shown why they will not be able to sufficiently address

and protect any rights they have through alternative processes, such as the final fairness hearing

or a separate claims process directly against the branded fuel suppliers. In accordance with the

above analysis, the Court finds that “Proposed Intervenor[s’] arguments are directed to the

settlement’s ultimate fairness and adequacy, [and] are best weighed alongside those of other

likely objectors.” Athale, 2013 WL 2145588, at *2 (second alteration in original) (quoting In re

Bank of Am. Corp. Sec., Derivative, & Employee Ret. Income Sec. Act (ERISA) Litig., No. 09-

MD-2058, 2012 WL 1674299, at *3 (S.D.N.Y. May 14, 2012)). Moreover, if Proposed

Intervenors disagree with any decision by the Court, including decisions made with respect to the

final approval motion, they can seek review of the Court’s decision. See Devlin v.

Scardelletti, 536 U.S. 1, 7 (2002); Lopez v. Delta Funding Corp., No. 98-CV-7204, 2004 WL

7196764, at *2 (E.D.N.Y. Aug. 9, 2004); Dewey v. Volkswagen of Am., No. 07-CV-2249, 2012

                                                  12
WL 8433901, at *5 (D.N.J. Nov. 26, 2012), aff’d sub nom., Dewey v. Volkswagen

Aktiengesellschaft, 558 F. App’x 191 (3d Cir. 2014) (“If [proposed intervenor] disagrees with the

[c]ourt’s ruling on his objection, then he may seek review by the Court of Appeals.”).

       The Court therefore denies Proposed Intervenors’ motion for a pre-final fairness hearing

conference.

   III. Conclusion

       For the foregoing reasons, the Court denies Jack Rabbit and 280 Station’s motion to

intervene and motion for a pre-final fairness hearing conference.

Dated: October 30, 2019
       Brooklyn, New York

                                                    SO ORDERED:


                                                          s/ MKB
                                                    MARGO K. BRODIE
                                                    United States District Judge




                                               13
